EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Bryan Hart on 5/23/2022.
The application has been amended as follows: 
(Currently amended)	A vehicle control system comprising a computer comprising a processor and a memory storing instructions executable by the processor to:
in response to detecting hands being off a steering wheel of a vehicle for a threshold time while a lane-centering assist operation is active, steer the vehicle along a generated path from a center of a lane to a lateral position between the center of the lane and an edge of the lane;
then steer the vehicle from the lateral position to the center of the lane; and
then maintain the vehicle at the center of the lane;
wherein, from a time of detecting the hands being off the steering wheel to a time of maintaining the vehicle at the center of the lane, steering the vehicle away from the center of the lane occurs a single time; and
the path is represented by a polynomial function of a lookahead distance.
(Currently amended)	The vehicle control system of claim 1, wherein steering the vehicle from the center of the lane to the lateral position includes generating [[a]] the path along which a control module guides the vehicle.
(Canceled)
(Canceled)
(Original)	The vehicle control system of claim 2, wherein generating the path includes generating a plurality of paths to a series of intermediate lateral positions between the center of the lane and the lateral position. 
(Original)	The vehicle control system of claim 1, wherein the instructions further include to, while steering the vehicle from the center of the lane to the lateral position, refrain from outputting a warning to an occupant of the vehicle.
(Original)	The vehicle control system of claim 1, wherein the instructions further include to, while steering the vehicle from the lateral position to the center of the lane, refrain from outputting a warning to an occupant of the vehicle.
(Original)	The vehicle control system of claim 1, wherein the instructions further include to, while maintaining the vehicle at the center of the lane after steering the vehicle from the lateral position, output a warning to an occupant of the vehicle.
(Original)	The vehicle control system of claim 1, wherein the instructions further include to, in response to a hand on the steering wheel while steering the vehicle from the center of the lane to the lateral position, steer the vehicle to the center of the lane without reaching the lateral position.
(Original)	The vehicle control system of claim 1, wherein the instructions further include to determine the lateral position before steering the vehicle from the center of the lane to the lateral position.
(Currently amended)	A method comprising:
in response to detecting hands being off a steering wheel of a vehicle for a threshold time while a lane-centering assist operation is active, steering the vehicle along a generated path from a center of a lane to a lateral position between the center of the lane and an edge of the lane;
then steering the vehicle from the lateral position to the center of the lane; and
then maintaining the vehicle at the center of the lane;
wherein, from a time of detecting the hands being off the steering wheel to a time of maintaining the vehicle at the center of the lane, steering the vehicle away from the center of the lane occurs a single time; and
the path is represented by a polynomial function of a lookahead distance.
(Currently amended)	The method of claim 11, wherein steering the vehicle from the center of the lane to the lateral position includes generating [[a]] the path along which a control module guides the vehicle.
(Canceled)
(Canceled)
(Original)	The method of claim 12, wherein generating the path includes generating a plurality of paths to a series of intermediate lateral positions between the center of the lane and the lateral position.
(Original)	The method of claim 11, further comprising, while steering the vehicle from the center of the lane to the lateral position, refraining from outputting a warning to an occupant of the vehicle.
(Original)	The method of claim 11, further comprising, while steering the vehicle from the lateral position to the center of the lane, refraining from outputting a warning to an occupant of the vehicle.
(Original)	The method of claim 11, further comprising, while maintaining the vehicle at the center of the lane after steering the vehicle from the lateral position, outputting a warning to an occupant of the vehicle.
(Original)	The method of claim 11, further comprising, in response to a hand on the steering wheel while steering the vehicle from the center of the lane to the lateral position, steering the vehicle to the center of the lane without reaching the lateral position.
(Currently amended)	A vehicle control system comprising:
means for detecting whether hands of an occupant are on a steering wheel of a vehicle;
means for steering the vehicle to a lateral position in a lane; and
a computer programmed to,
in response to detecting hands being off the steering wheel for a threshold time while a lane-centering assist operation is active, steer the vehicle along a generated path from a center of the lane to the lateral position;
then steer the vehicle from the lateral position to the center of the lane; and
then maintain the vehicle at the center of the lane;
wherein, from a time of detecting the hands being off the steering wheel to a time of maintaining the vehicle at the center of the lane, steering the vehicle away from the center of the lane occurs a single time; and
the path is represented by a polynomial function of a lookahead distance.

DETAILED ACTION
Prosecution History
	Claims 1-20 were filed.
	Claims 1, 11, and 20 have been amended.
	Claims 3-4 and 13-14 have been canceled.
	Claims 1-2, 5-12 and 15-20 are pending and allowed.

Allowable Subject Matter
Claims 1-2, 5-12 and 15-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Eigel et al. U.S. Patent No. 10,274,955 (“Eigel”) discloses a  method and a device for transitioning a vehicle traveling with transverse guidance assistance into a driving state with a reduced collision risk in the event of a driver emergency, wherein the speed of the vehicle is greater than a predetermined threshold speed. The method includes detecting a hands-off situation of the driver in a hands-off phase, outputting a hands-off warning, performing a warning escalation in an escalation phase if there is no response to the hands-off warning, and reducing the vehicle speed in an intervention phase to a speed which is less than or equal to a threshold speed, the vehicle being kept in the current travel lane if there is no response to the warning escalation.
Fu et al. U.S. Pub. No. 2018/0022385 (“Fu”) teaches a method for monitoring a steering action of a driver of a vehicle. The method includes exerting an automated steering torque on a steering system of the vehicle, reducing the automated steering torque and detecting a movement of the steering system and/or a force of the steering system and/or a lateral movement of the vehicle in response to the reduction of the automated steering torque, to monitor the steering action of the driver.
However, regarding independent claims 1, 11 and 20, the prior art of record fails to teach or suggest the following claimed subject matter:
“wherein, from a time of detecting the hands being off the steering wheel to a time of maintaining the vehicle at the center of the lane, steering the vehicle away from the center of the lane occurs a single time; and
the path is represented by a polynomial function of a lookahead distance.”
Claims 2, 5-12 and 15-19 depend on allowable claims 1 and 11, and are therefore allowable due to their dependency on allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                            /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668